DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on November 19, 2021 are entered into the file. Currently, claims 1, 2, 3, 5, 7, 9, 13 and 16 are amended; claims 18-20 are withdrawn; resulting in claims 1-17 pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 is considered by the examiner.

Response to Arguments
Response-Drawings
The previous drawing objection for failing to comply with 37 CFR 1.84(p)(4) is overcome by Applicants amendment to Figure 1 to remove the 140 reference number that referred to a layer within the water barrier layers in Figure 1 in the response filed November 19, 2021.

Response-Specification
The previous objections to the disclosure are overcome by the amendments made in the response filed November 19, 2021. The amendments remedy the discrepancy over the reference number that corresponds to the SAP mixture in paragraphs [0048] and [0057] of the specification, as well as to designate “Tencel” as a trademark throughout the disclosure. 

Response-Claim Objections
The previous objections to claims 1, 5, 7 and 9 are overcome by the amendments made to the claims in the response filed November 19, 2021 to change the phrase “water boundary layer” to “water barrier layer” which is supported by the disclosure as originally filed. 

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 2, 13, 14, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by the amendments made in the claim set received November 19, 2021.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 14 through 18, filed November 19, 2021, with respect to claims 1-17 have been fully considered and are persuasive. 
The previous rejections under 35 U.S.C. 103 of claims 1, 3, 4, 5, 7, 8, 9, 11, 13, 14, 16 and 17 as being unpatentable over Weiss, Jr. et al. (US 6,586,083; cited on IDS) in view of Morag et al. (US 2014/0304883; cited on IDS); of claim as being unpatentable over Weiss, Jr. et al. (US 6,586,083; cited on IDS) in view of Morag et al. (US 2014/0304883; cited on IDS) and further in view of Tutterow et al. (US 2008/0057807); of claim 6 as being unpatentable over Weiss, Jr. et al. (US 6,586,083; cited on IDS) in view of Morag et al. (US 2014/0304883; cited on IDS) and further in view of Pai (US 5,516,338); of claim 10 as being unpatentable over Weiss, Jr. et al. (US 6,586,083; cited on IDS) in view of Morag et al. (US 2014/0304883; cited on IDS) and further in view of Cincotti et al. (US 2010/028816; cited on IDS); and of claims12 and 15 as being unpatentable over Weiss, Jr. et al. (US 6,586,083; cited on IDS) in view of Morag et al. (US 2014/0304883; cited on IDS) and further in view of Howland (US 2018/0066922; cited on IDS) have been withdrawn.
Please refer to the Reasons for Allowance section below for further explanation. 

Election/Restrictions
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Burum on January 6, 2022.

The application has been amended as follows: 
Regarding claim 18, amend lines 7, 8, 9 to recite “second cellulosic layer” or “first cellulosic layer” as appropriate to maintain proper antecedent basis with line 4 of the claim and the remainder of the application. The final wording of the claim will read as follows:
“A method of manufacturing a camouflage cover configured to provide a spectral signature that is a match to a vegetative environment in the visible and IR spectral regions, the method comprising: 
A) preparing first and second cellulosic layers and first and second water barrier layers;
B) applying patterns to an outer surface of at least one of the first cellulosic layer, the second cellulosic layer, the first water barrier layer and the second water barrier layer; 
C) laminating the first water barrier layer to an outer side of the first cellulosic layer, and laminating the second water barrier layer to an outer side of the second cellulosic layer; 
D) preparing an SAP mixture, said SAP mixture being a mixture of a super-absorbent polymer, cellulose pulp, and water; 
E) applying the SAP mixture to an inner side of the first cellulosic layer in a leaf region of the camouflage cover; and 
F) laminating the second cellulosic layer to the first cellulosic layer, such that the SAP mixture is sandwiched therebetween in the leaf region, and such that the first and second water barrier layers are configured to prevent escape of the water of the SAP layer from the camouflage cover;




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the claimed invention of the instant application. 
The invention as described by independent claim 1 is directed to a camouflage cover comprising an upper cellulosic layer formed of a first cellulosic fabric, a lower cellulosic layer formed from a second cellulosic fabric, an SAP layer sandwiched between the upper and lower cellulosic layers, wherein the SAP layer is comprised of a mixture of a super-absorbent polymer, a cellulose pulp and water. The upper and lower cellulosic layers have outer sides that face away from the SAP layer. The camouflage cover further comprises upper and lower barrier layers that are configured to prevent the escape of the water from the camouflage cover. The camouflage cover is configured 
The invention as described by independent claim 18 is directed to a method of making a camouflage cover comprising the steps of:
preparing first and second cellulosic layers and first and second water barrier layers;
applying patterns to an outer surface of at least one of the first cellulosic layer, the second cellulosic layer, the first water barrier layer, and the second water barrier layer; 
laminating the first water barrier layer to an outer side of the first cellulosic layer, and laminating the second water barrier layer to an outer side of the second cellulosic layer; 
preparing an SAP mixture, said SAP mixture being a mixture of a super-absorbent polymer, cellulose pulp and water, 
applying the SAP mixture to an inner side of the first cellulosic layer in a leaf region of the camouflage cover; and
laminating the second cellulosic layer to the first cellulosic layer, such that the SAP mixture is sandwiched therebetween in the leaf region and such that the 
wherein the camouflage cover is compatible with being subjected to storage cycles. 

Weiss, Jr. et al. (US 6,586,083; cited on IDS) in view of Morag et al. (US 2014/0304883; cited on IDS) is viewed as being the closest prior art to the claimed invention. 
Weiss Jr. et al. teaches a camouflaged mat for concealment and erosion control, the mat is comprised of a quilted configuration comprising quilted sections (10, 12, 14; leaf regions) that are comprised of a lower fabric layer (42; lower cellulosic layer), an upper fabric layer (44; upper cellulosic layer) and a water absorbing layer (46; SAP layer) comprised of super absorbing particles and cellulose fiber sandwiched there between (Figure 2, 3; col. 1 Ln. 29-35, 50-col. 2 LN. 25, col. 2 Ln. 30-col. 3 Ln. 35); and a vertical support element (22; branch regions) comprised of woven or non-woven fabric spirally wound around hydraulic cement (col. 2 LN. 30-60). Both the lower fabric layer (42; lower cellulosic layer) and the upper fabric layer (44; upper cellulosic layer) have outer sides that face away from the SAP layer and can be camouflage patterned fabric (col. 1 Ln. 65-col. 2 Ln. 20). 
When in use, the mat is sprayed with water that passes through the permeable upper fabric layer and is collected by the super absorbent polymer and cellulose fibers of the water absorbing layer, therefore the water absorbing layer is comprised of water, super absorbent polymer and cellulose fibers (col. 2 Ln. 60-col. 3 Ln. 35). Water is also 
Weiss, Jr. et al. further teaches that colored fabric may be added to the mat so it can be used as an aerial recognition panel, however, the reference does not expressly recite any water boundary properties for the colored fabric used. 
Morag et al. teaches a multispectral camouflage material wherein an outer layer (38; printed textile layer) can be printed with a pattern and laminated to underlying layers, wherein a nylon layer is disclosed as being used for its water-repellent, air-permeable properties ([0033]). 
However, as presented in the Applicant arguments, the purpose of the invention taught by Weiss, Jr. et al. is that after the mat is placed in position, it is sprayed with water, such that the water is absorbed by the underlying absorbent layer, thus adding weight and stability to the mat (pg. 15 of arguments). It is essential that all the upper layers of the mat be water permeable, and thus it would not be obvious to replace one of those layer with or additionally include a water impermeable layer of Morag et al. because it would render the invention of Weiss, Jr. et al. unsatisfactory for its intended purpose (see MPEP 214301(V)). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785